******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
TROY LITTLE v. COMMISSIONER OF CORRECTION
                 (AC 33910)
                 Gruendel, Lavine and Sheldon, Js.
    Argued December 5, 2013—officially released January 14, 2014

  (Appeal from Superior Court, judicial district of
 Tolland, Fuger, J. [motion to consolidate]; Bright, J.
          [judgment, certification petition].)
  Justin R. Clark, assigned counsel, for the appel-
lant (petitioner).
   Denise B. Smoker, senior assistant state’s attorney,
with whom, on the brief, were Matthew C. Gedansky,
state’s attorney, and David Clifton, assistant state’s
attorney, for the appellee (respondent).
                           Opinion

  PER CURIAM. The petitioner, Troy Little, appeals
following the denial of his petition for certification to
appeal from the judgment denying his amended petition
for a writ of habeas corpus. He claims that the habeas
court abused its discretion when it denied his petition
for certification to appeal and improperly concluded
that he had not established that his trial and appellate
counsel rendered ineffective assistance. We dismiss
the appeal.
   The petitioner was involved in a shooting incident in
New Haven on August 16, 2000, that resulted in the
death of Kishawn Council. See State v. Little, 88 Conn.
App. 708, 710–11, 870 A.2d 1170, cert. denied, 274 Conn.
916, 879 A.2d 895 (2005). His arrest and a jury trial
followed, at the conclusion of which the petitioner was
found guilty of manslaughter in the first degree with a
firearm in violation of General Statutes § 53a-55a and
carrying a pistol without a permit in violation of General
Statutes § 29-35 (a). The trial court rendered judgment
accordingly and sentenced the petitioner to a total effec-
tive term of thirty-two years incarceration. This court
affirmed that judgment of conviction on direct appeal.
Id., 720.
   In December, 2010, the petitioner filed an amended
petition for a writ of habeas corpus alleging ineffective
assistance of his trial and appellate counsel. In that
petition, he averred that trial counsel failed (1) to com-
municate to him a plea bargain offer made by the state,
(2) to examine a key witness properly, and (3) to request
‘‘any language to balance’’ the court’s jury charge on
consciousness of guilt. He further alleged that his appel-
late counsel failed to address the consciousness of guilt
charge adequately in the direct appeal. Following a trial,
the habeas court rejected those claims and denied the
petition. The petitioner then filed a petition for certifica-
tion to appeal to this court, which the habeas court
denied.
   The habeas court’s denial of the petition for a writ
of habeas corpus was predicated on a factual review of
the petitioner’s claims that he was denied the effective
assistance of trial and appellate counsel, and a determi-
nation that the petitioner had failed to rebut the strong
presumption that his counsels’ ‘‘conduct [fell] within
the wide range of reasonable professional assistance
. . . .’’ Safford v. Warden, 223 Conn. 180, 193, 612 A.2d
1161 (1992). In a thoughtful and comprehensive memo-
randum of decision, the habeas court analyzed the peti-
tioner’s claims and the law applicable thereto. Because
the court’s memorandum of decision fully addresses
the issues raised in this appeal, we adopt it as a proper
statement of the facts and the applicable law. See Little
v. Warden, 53 Conn. Supp. 236,        A.3d      (2011). It
would serve no useful purpose for us to repeat the
discussion contained therein. See Talton v. Commis-
sioner of Correction, 84 Conn. App. 608, 609, 854 A.2d
764, cert. denied, 271 Conn. 930, 859 A.2d 585 (2004).
  To prevail in this appeal, the petitioner must, as a
threshold matter, demonstrate ‘‘that the issues are
debatable among jurists of reason; that a court could
resolve the issues [in a different manner]; or that the
questions are adequate to deserve encouragement to
proceed further.’’ (Emphasis omitted; internal quotation
marks omitted.) Simms v. Warden, 230 Conn. 608, 616,
646 A.2d 126 (1994). We conclude that the petitioner
has not met that substantial burden. See Lozada v.
Deeds, 498 U.S. 430, 431–32, 111 S. Ct. 860, 112 L. Ed.
2d 956 (1991); Simms v. Warden, supra, 616.
  The appeal is dismissed.